Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 22 September 1825
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Much Respected Sir,
Custom House Boston
September 22d 1825
Your letter of the 13th was received yesterday.—As you are entitled to a credit of eight, ten & twelve months, for the duties, a third of the amount becoming due at the expiration of those periods, from the time of importation, it will be the better way to give bonds accordingly, which will afford you the opportunity of petitioning Congress before either bond is to be paid, for the remission of a part & I think you should have of the whole of the duties: for the same principal which actuated, in exempting Books, Philosophical Apparatus, Specimens of sculpture & c. &c. &c. from duty, when imported for any seminary of learning, should govern in relation to these Capitals, which, while they are to embelish the University, present superb models of antient Aarchitecture, & I trust a liberal Spirit will induce the national Legislature to exonerate you from the payment of the bonds. This indirect aid they should, at least, afford for the encouragement of learning.— Presuming that it might be possible you would prefer giving one bond, for the whole duties, which will be for Eight months, instead of dividing the amount into three bonds, which you have a right to do, I have sent such a bond marked A & if you conclude to sign that, the Three others may be destroyed, but if the whole period of credit is desired, please to execute the three marked B. C. & D. and add two names as sureties. The entry you will be so good as to sign & swear to it, before a Magistrate, and return it to me, with the bonds executed.Below is a Statement of the insurance I have effected & a minute of the expenses I have paid, or shall pay when the Capitals have reached Richmond, also the amount of duties.Amount Insured, made up of the following items.Cost of 24 cases Marble at Leghorn as per Invoice$6233.78Freight from Leghorn to Boston795.30Wharfage &c17.50Duties at Boston2057.15$9103.73Amount Insured at Merchants Office Boston$4552.00DoFranklinDoDo4552.00premium of Insurance due each office is $35.14 note at 3 or 4 month Credit.Expenses which I have paid or shall pay.1.Freight from Leghorn$795.302Wharfage &c17.503Amount premium & policies72.28$885.08Import on Marble at Boston2057.15$2942.23I am sorry to give you so much trouble and would avoid it all, if it were in my power.With the highest respect Yr Mo Obt servtH. A. S. Dearborn